NO. 12-03-00255-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



OMAR GARCIA,§
	APPEAL FROM THE 114TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant was convicted of aggravated kidnapping, and his punishment was assessed at
imprisonment for fifty years and a ten thousand dollar fine.  We have received the trial court's
certification showing that Appellant waived his right to appeal.  See Tex. R. App. P. 25.2(c)(3)(B). 
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered August 6, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



(DO NOT PUBLISH)